Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
New claims 8-20 added.
Claims 1-20 are allowable.
Reasons for Allowance
Claims 1-20 are allowable for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Zhang et al. (US. Pat. 9,933,574).
Applicant’s arguments with respect to claims 1-20, have been fully considered and are persuasive.
Claims 1 and 14 are allowable as they were amended by incorporating with the allowable subject matters as proposed and discussed at the interview on 12/14/2021.
Accordingly, claims 1 and 14 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “a substrate, comprising: a light-transmissive material having a first side and a second side opposite to the first side including: a first pattern imparted on the light-transmissive material by a laser, wherein: the first pattern extends into the light-transmissive material from the first side, the first pattern defining a patterned region of the light- transmissive material and an un-patterned region of the light-transmissive material, the patterned region has a chemical structure that was changed by the laser, wherein the chemical structure has an increased reactivity to an etchant relative to the un-patterned region, and the patterned region defines an engagement feature in the un- patterned region that is configured to engage with a mating feature on a Photonic Integrated Circuit (PIC) after the patterned region has been removed using the etchant…” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Applicant’s arguments of current amendment with respect to claim 8, have been fully considered and are persuasive, that claim 8 is allowable as it is included with the allowable subject matters from original claim 3  as indicated in previous Office Action dated 10/15/2021.
Accordingly, claim 8 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “a substrate, comprising: a light-transmissive material having a first side and a second side opposite to the first side; a plurality of dies defined in the light-transmissive material, each die of the plurality of dies including: a first pattern imparted on the light-transmissive material by a laser, wherein the first pattern extends into the light-transmissive material from the first side, the first pattern defining a patterned region of the light-transmissive material and an un-patterned region of the light-transmissive material, wherein a chemical structure of the patterned region has an increased reactivity to an etchant relative to the un-patterned region, and wherein the patterned region defines an engagement feature in the un-patterned region that is configured to engage with a mating feature on a Photonic Integrated Circuit (PIC); …, and a third pattern imparted on the light-transmissive material by the laser, wherein the third pattern extends into the light-transmissive material from the first side, the third pattern defining a second patterned region of the light-transmissive material and a second un-patterned region of the light-transmissive material, wherein a chemical structure of the second patterned region has an increased reactivity to the etchant relative to the second un-patterned region, and wherein the second patterned region defines a cable connector with the patterned region”, in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 2-7 are allowed in virtue of dependency of claim 1.
Claims 9-13 are allowed in virtue of dependency of claim 8.
Claims 15-20 are allowed in virtue of dependency of claim 14.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883